Herbert B, Cohen, Attorney General,
You requested advice regarding the authority of the Navigation Commission for the Delaware River and its navigable tributaries to summon a pilot before it, on its own motion without necessity of a complaint, for trial for misbehavior in the execution of his duty.
Specific reference is made by you to an opinion dated January 8, 1913, rendered to' George F. Sproule, Secretary, Board of Commissioners of Navigation, by Assistant Deputy Attorney General William M. Har-gest, wherein it was enunciated that the board was powerless to act in the absence of a complaint filed by a “person or persons injured or aggrieved.”
That opinion was predicated upon a construction by this office of the Act of March 29, 1803, P. L. 542, 4 Sm. L. 67, sec. 31, as amended by section 8 of the Act of June 8, 1907, P. L. 469, which provided, inter alia, as follows:
“If any pilot shall misbehave himself in the execution of his duty, so that damage shall accrue by reason of his negligence or incapacity, it shall be lawful for the person or persons injured or aggrieved to complain to the said Board of Commissioners of Navigation, who shall thereupon appoint a time and place of hearing. . . .” (Italics supplied)
The suggestion was incorporated therein that the board consider the propriety of securing necessary legislation conferring authority upon it to proceed sua sponte in such cases.
No legislative action of this nature was effected for a considerable period of time. However, the aforecited statute was ultimately amended by the Act of August 19, 1953, P. L. 983, sec. 1, 55 PS §72, which obviated the filing of a complaint as a condition precedent to the exercise by the commission of its powers authorized thereunder.
*749The act, as amended in 1953, omits the following language appearing in the earlier enactment: . . it shall be lawful for the person or persons injured or aggrieved to complain to the said Board of Commissioners of Navigation, who shall thereupon appoint a time and place of hearing . . and provides instead :
“If any pilot shall misbehave himself in the execution of his duty, so that damage shall accrue by reason of his negligence or incapacity, it shall be lawful for the Board of Commissioners of Navigation to appoint a time and place of hearing. . . .”
It is, therefore, our opinion and you are accordingly advised that the commission has the right, on its own motion, to summon a pilot before it for trial for misbehavior in the execution of his duty and to impose appropriate penalties as prescribed by the aforesaid act.